          Case 1:21-cr-00259-TSC Document 22 Filed 06/24/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                              :
                                                      :
               v.                                     :       Case: 21-mc-81-TSC
                                                      :
                                                      :
MARK K. PONDER,                                       :       Case No. 21-cr-259-TSC
                                                      :
                                                      :
                               Defendant.             :


               UNITED STATES’ OPPOSITION TO PRESS COALITION’S
                 APPLICATION FOR ACCESS TO VIDEO EXHIBITS

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, hereby responds to the Court’s June 17, 2021, Order, directing the United

States to respond to the Press Coalition’s request to access unspecified videos related to the

detention hearing in the above-captioned matter. The United States opposes the application here

because the unspecified videos at issue have never been filed or submitted to the Court and, thus,

are not “judicial records” to which any public right of access might attach.

       To determine whether the common-law right of access to judicial records requires that

those records be made available to the public for copying and inspection, the D.C. Circuit has

consistently employed the six-factor test set out in United States v. Hubbard, 650 F.2d 293 (D.C.

Cir. 1980). 1 Applied in the general context of video exhibits admitted into evidence in cases


1
       The Hubbard test balances the following factors: “(1) the need for public access to the
documents at issue; (2) the extent of previous public access to the documents; (3) the fact that
someone has objected to disclosure, and the identity of that person; (4) the strength of any property
and privacy interests asserted; (5) the possibility of prejudice to those opposing disclosure; and (6)
the purposes for which the documents were introduced during the judicial proceedings.” Leopold
v. United States, 964 F.3d 1121, 1131 (D.C. Cir. 2020) (quoting MetLife, Inc. v. Fin. Stability
Oversight Council, 865 F.3d 661, 665 (D.C. Cir. 2017)).
            Case 1:21-cr-00259-TSC Document 22 Filed 06/24/21 Page 2 of 4




related to the January 6, 2021, breach of the U.S. Capitol, that test frequently weighs in favor of

allowing public access to those exhibits.

       Nevertheless, Hubbard is not determinative in this case, where the materials at issue are

not “judicial records.” In defendant Ponder’s case, the United States has not moved any exhibits

into evidence to date. Although undersigned counsel referenced and described various videos of

defendant Ponder during the detention hearing held on March 22, 2021, those videos were not

provided to the Court for review, nor were they played or admitted during the hearing. Indeed, the

only “exhibits” that the United States relied on in its request for the detention of Mr. Ponder were

the photographs included in the Complaint, which was incorporated by reference into the

government’s Detention Memorandum. (ECF 1, 11). Thus, the videos requested by the Press

Coalition are not “judicial records” to which any right of public access might attach. Grove Fresh

Distribs. v. Everfresh Juice Co., 24 F.3d 893, 898 (7th Cir. 1994) (“the media’s right of access

does not extend to information gathered through discovery that is not part of the public record[.]”);

see also, e.g., United States v. Bundy, No.: 2:16-cr-046-GMN-PAL, 2016 U.S. Dist. LEXIS

166626, at *9 (D. Nev. Nov. 30, 2016) (“[T]he U.S. Supreme Court has long held that there is no

common law or First Amendment public right of access to discovery information, let alone any

presumption of a right to access. . . . The qualified First Amendment right of access to judicial

proceeding and documents simply does not extend to discovery materials.”); In re Special

Proceedings, 291 F. Supp. 2d 44, 48 (D.R.I. 2003) (“the media have a presumptive common-law

right of access to judicial records but not to potential evidence possessed by the parties”) (citations

omitted).



                                                                                                     2
            Case 1:21-cr-00259-TSC Document 22 Filed 06/24/21 Page 3 of 4




          As the D.C. Circuit recently explained, although “third parties may intervene in cases for

the limited purpose of seeking access to materials that have been shielded from public view either

by seal or by a protective order[,]” they “may seek disclosure only of ‘public records,’ which, in

the context of court proceedings, are called ‘judicial records.’” League of Women Voters of the

U.S. v. Newby, 963 F.3d 130, 132 (D.C. Cir. 2020). However, materials provided in discovery

but never submitted to a court are not judicial records. See, e.g., United States v. Kravetz, 706 F.3d

47, 55 (1st Cir. 2013) (“[T]he courts of appeals have uniformly held that the public has no common

law or constitutional right of access to materials that are gained through civil discovery but neither

introduced as evidence at trial nor submitted to the court as documentation in support of motions

or trial papers.”). As the Eleventh Circuit has explained, “documents collected during discovery

are not ‘judicial records.’ Discovery, whether civil or criminal, is essentially a private process

because the litigants and the courts assume that the sole purpose of discovery is to assist trial

preparation.” United States v. Anderson, 799 F.2d 1438, 1441 (11th Cir. 1986). Thus, because the

Press Coalition has no right of access to materials provided by the government in criminal

discovery but never submitted to the court, there is no legal basis for its request for unspecified

videos to be released to the public in this case.

          The Hubbard analysis is inapplicable here, where the materials at issue are not “judicial

records” and the United States opposes releasing unspecified videos of defendant Ponder to the

Press Coalition at this time. If exhibits are introduced in defendant Ponder’s case at a future

hearing, the United States would apply the Hubbard analysis, as well as Chief Judge Beryl A.

Howell’s May 14, 2021 Standing Order No. 21-28, in determining its position on release to the

public.

                                                                                                    3
          Case 1:21-cr-00259-TSC Document 22 Filed 06/24/21 Page 4 of 4




                                           CONCLUSION

       WHEREFORE, the United States opposes the Press Coalition’s application because the

unspecified videos at issue are not “judicial records” to which any public access might attach.

                                             Respectfully submitted,

                                             CHANNING D. PHILLIPS
                                             Acting United States Attorney
                                             D.C. Bar No. 415793

                                             By: /s/ Jocelyn Bond
                                             JOCELYN BOND
                                             Assistant United States Attorneys
                                             DC Bar 1008904
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
                                             202-809-0793
                                             Jocelyn.Bond@usdoj.gov


                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 24, 2021, I caused a copy of the foregoing to be served on

counsel of record via electronic filing.

                                             /s/ Jocelyn Bond
                                             JOCELYN BOND
                                             Assistant United States Attorney




                                                                                                  4
